                          Case 6:18-cv-00077-JRH-BWC Document 55 Filed 07/21/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  WALTER EVERETT MOORE, III,


                  Plaintiff,                                                        JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        6:18-cv-77

                  SGT. DUGGER, et al.,

                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     That in accordance with this Court's Order dated July 21, 2021 the Report and Recommendation of

                     the U.S. Magistrate Judge is adopted as the opinion of this Court. The Defendants' Motion for

                     Summary Judgment is granted. Plaintiff's claims for injunctive relief are dismissed and the Plaintiff

                     is denied leave to appeal in forma pauperis. This civil action stands closed.




                   July 21, 2021                                                John E. Triplett, Clerk of Court
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/2020
